Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 01-03-2022 has been entered. Claims 1-24 are currently pending and have been examined. Claims 2, 6-7, 10 and 22 have been canceled.
The previous 102 and 103 rejections have been updated due to applicant’s amendments. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 5 recites “motor fan unit configured to product" should be change "motor fan unit configured to produce".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-5,8-9,21,23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108392135B (Ni) in view of KR20140113856A (Yu et al.) and Macleod et al. (Us 20070289087 A1).
Regarding claim 1, Ni teaches an elongated member (handle rod 3, figure 1) comprising a tube having a nozzle end portion and a handle end portion (see annotated figures 2 and 4), a floor nozzle (ground brush 2, figure 1) arranged at the nozzle end portion, a handle  (handle 6, figure 1) arranged at the handle end portion, and a hand unit (main machine 1, figures 1,2 and 4)  releasably and selectively connectable at the nozzle end portion and at the handle end portion (see figures 2 and 4), wherein the hand unit comprises an air inlet mouthpiece (suction port m, figure 3), a main separating unit (dust cup, page 3 of description ), and a motor fan (motor, page 3 of description document) unit configured to product an airflow through air inlet mouthpiece and a the main separation unit

    PNG
    media_image1.png
    361
    476
    media_image1.png
    Greyscale

Annotated Figure 2

    PNG
    media_image2.png
    418
    393
    media_image2.png
    Greyscale

Annotated Figure 4
a first interface configured for docking the hand unit to the elongated member at the nozzle end portion, and a second interface configured for docking the hand unit to the elongated member at the handle end portion (see annotated figures below);

    PNG
    media_image3.png
    533
    596
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    603
    552
    media_image4.png
    Greyscale

Ni fails to explicitly disclose main separation unit for separating dust and debris from the airflow, valve arranged at the nozzle end portion, the valve comprising a valve member being movable between a first position and a second position, wherein in the first position the valve member is configured to direct the airflow from the floor nozzle to the hand unit while preventing the airflow to flow through the handle end portion, and wherein in the second position the valve member is configured to direct the airflow from the floor nozzle to the handle end portion and to the hand unit, a tubular element having a first end portion and a second end portion, wherein the tubular element is pivotably connected to the elongated member at the first end portion, and wherein when the valve member is in the first position, the second end portion extends outside the elongated member for directing the airflow through the tubular element to the air inlet mouthpiece when the hand unit is docked to the first interface, and wherein when the valve member is in the second position, the second end portion extends inside the elongated member for directing the airflow through the tubular element to the handle end portion and the air inlet mouthpiece when the hand unit is docked to the second interface.
	Yu teaches a main separation unit for separating dust included in hand unit (Yu discloses “the sub cleaning module may include sub motor 202 and may include a dust container or dust separating device”).
 Furthermore, the Examiner takes Official Notice the fact that it is old and well known in the vacuum arts to use separation unit in vacuum cleaner apparatus, which allows dirt to be separated and collected in the apparatus to be empty into a trash. Thus, it would have been obvious to include a main separation unit for separating dust as such modification would yield the predictable results of allowing the user to clean surfaces with dust and debris on it so dust can be disposed in a trash can. 
Additionally, Yu teaches a valve member ( combined damper 331, 341 , see figures 3 and 4) being movable between a first position and a second position, wherein in the first position the valve member is configured to direct the airflow from the floor nozzle to the hand unit while preventing the airflow to flow through the handle end portion (see figure 4, second flow path 340,) , and wherein in the second position the valve member is configured to direct the airflow from the floor nozzle to the handle end portion(see figure 5, first flow path 330)  where the valve member comprises  a first end portion and a second end portion ( see damper 331, 341 respectively, figures 3 and 4), wherein the tubular element is pivotably connected to the elongated member at the first end portion, and wherein when the valve member is in the first position, the second end portion (341 extends outside stick body 301) extends outside the elongated member for directing the airflow through the air inlet mouthpiece when the hand unit is docked to the first interface (341 extends outside in open position see figure 3) and wherein when the valve member is in the second position, the second end portion extends inside the elongated member for directing the airflow through  handle end portion and the air inlet mouthpiece when the hand unit is docked to the second interface (see 341 figure 5, allowing air flow to handle)
	Yu fails teach the valve member comprise a tubular element.
Macleod teaches a changeover valve that is used in vacuum cleaners where the valve member is tubular (see abstract and para 0038).
 It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Ni to incorporate teachings of Yu and the design of Macleod to have a valve member that changes paths based on where vacuum cleaner is docked.  This modification would allow vacuum cleaner to reach tight places, and direct and change the airflow more efficiently when used in different modes. 
Regarding claim 3, modified Ni teaches the first interface is mechanically linked to the valve member, and wherein the valve member is positionable in the first position when the hand unit is docked to the first interface (see annotated figure above and valve member of Macelod figures 3 and 4, yu figures 4 and 5) .
Regarding claim 4, modified Ni teaches the valve member is positionable in the second position when the hand unit is docked to the second interface (see Ni figure 4, and Yu figure 5) .
Regarding claim 5, modified Ni teaches the wherein the valve member is biased towards the second position (Ni discloses “the first damper 331 may be disposed at position where the second flow path 340 is branching from the first flow path 330 or may be more biased toward the first connection part 350”)
Regarding claim 8, modified Ni teaches the second end portion of the tubular element forms part of the first interface ( see Yu 341 figure 4 and Macleod figures 3 and 4 port 32 ).
Regarding claim 9, modified Ni teaches the valve comprises a flexible hose connected to the first end portion of the tubular element, the flexible hose extending from the valve towards the floor nozzle inside the elongated member (See Macleod para 0039). 
Regarding claim 17, modified Ni teaches the hand unit comprises a control unit (second power switch 7, figure 1) for controlling the motor fan unit, wherein the vacuum cleaner comprises a control switch (first power switch 6, figure 1) arranged at the handle end portion, and wherein the control switch is electrically connected to the control unit when the hand unit is docked to the first interface.
Regarding claim 18, modified Ni teaches a rechargeable battery arranged in the hand unit, wherein the rechargeable battery is configured for supplying electric power to the motor fan unit (Ni discloses “the power supply of the hose is a rechargeable battery”)
	Regarding claim 20, modified Ni teaches the hand unit useable as a separate handheld vacuum cleaner when released from the vacuum cleaner (second mode see figure 3)
	Regarding claim 21 it is noted that claim 1 and 21 share similar technical features therefore the same rejection applies. Additionally, modified Ni teaches a valve housing (valve body 30, figure 3 of Macleod) and second end portion at angle to valve longitudinal direction (see Yu figures 4 and 5 damper 341).
	Regarding claim 23 and 24, it is noted that claims 23-24 and claim 5 and 9 share same technical features therefore the same rejection applies.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over further CN108392135B (Ni) in view of KR20140113856A (Yu et al.) and Macleod et al. (Us 20070289087 A1) further in view of US20180055311A1 (Conrad et al).
Regarding claim 11, modified Ni teaches all the limitations stated above expect the tube is variable in length along a longitudinal direction, the longitudinal direction extending between the nozzle end portion and the handle end portion.
Conrad teaches the tube is variable in length along a longitudinal direction, the longitudinal direction extending between the nozzle end portion and the handle end portion (see para 0317)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ni to include the design of a telescoping elongated member of Conrad. This modification allows a wider range of users of varying heights to use the vacuum cleaner in different environments.

Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over further CN108392135B (Ni) in view of KR20140113856A (Yu et al.) and Macleod et al. (Us 20070289087 A1) further in view of US20160174787 A1(Conrad et al).
	Regarding claim 12, modified Ni teaches all the limitations stated above expect wherein the floor nozzle is connected to the elongated member via a pivotable connection, the pivotable connection permitting at least 70 degree pivoting of the elongated member in relation to the floor nozzle.	
	Conrad teaches a swivel joint as pivotable connection (Conrad para 00187) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Ni to include the design of a pivotable connection between nozzle and elongated member. This modification allows for a user to maneuver the nozzle better. 
Regarding claim 13, modified Ni teaches all the limitations stated above expect the floor nozzle comprises a rotatable brush.
Conrad teaches the floor nozzle comprises a rotatable brush (para 0324)
Furthermore, the Examiner takes Official Notice the fact that it is old and well known in the vacuum arts to use rotatable brush in the vacuum cleaners nozzle apparatus, which allows dirt to dislodge from the surface. Thus, it would have been obvious to include a rotatable brush in the nozzle as such modification would yield the predictable results of allowing the user to clean surfaces with hard to remove dirt.
Regarding claim 14, modified Ni teaches all the limitations stated above expect herein the floor nozzle comprises an electric motor configured for driving the rotatable brush.
Conrad teaches herein the floor nozzle comprises an electric motor configured for driving the rotatable brush (see para 0324). 
Furthermore, the Examiner takes Official Notice the fact that it is old and well known in the vacuum arts to use motor to power the rotatable brush in the vacuum cleaners nozzle apparatus, which allows dirt to dislodge from the surface. Thus, it would have been obvious to include a rotatable brush in the nozzle as such modification would yield the predictable results of allowing the user to clean surfaces with hard to remove dirt.
Regarding claim 15, further modified Ni teaches wherein the electric motor configured for driving the rotatable brush is electrically connected to a rechargeable battery (Ni teaches powering the vacuum cleaner with a rechargeable battery).
Regarding claim 16, further modified Ni teaches wherein the hand unit comprises a control unit (first power switch 6, figure 1)  for controlling the motor fan unit, and wherein the control unit is further configured for controlling the electric motor for driving the rotatable brush, and/or a light source arranged at the floor nozzle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection relies on different combination of prior art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723 

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723